[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: MOTION FOR MODIFICATION OF CHILD SUPPORT (#203)
1. The defendant shall pay to the plaintiff as child support the sum of $1,900 per month due and payable on or before the 15th day of each month in advance.
2. By agreement of the parties, said order is retroactive to October 1, 1991. The defendant shall be given credit for any sums paid on behalf of child support for the minor child since October 1, 1991.
3. The defendant shall continue to provide and maintain the medical insurance coverage, including Major Medical, presently in effect for the benefit of the minor child. Any unreimbursed medical expenses of the minor child shall be paid by the defendant. Section 46b-84 (c) is hereby ordered.
4. Said child support shall be paid until such time as the child shall reach the age of 18 years, marries, dies or becomes emancipated, whichever event shall first occur.
5. The remaining provisions in the Separation Agreement with respect to the minor child shall remain in full force and effect.
COPPETO, J.